DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 10 March 2022 has been entered. Claims 1-16, and 19-20 are pending in this application and examined herein.  Claims 6-9 are withdrawn.

Status of Previous Claim Objections/Rejections
The objections to claim 14 is withdrawn in view of the amendments to claims 14.
The rejection under 35 U.S.C. 112 (b) to claim 19 is withdrawn in view of the amendments to claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “(i) constructed from a material that does react” in 1-2. It is unclear how the electrodes are to be constructed from a material that does react with the molten mixture at the temperature at which the molten mixture is heated, when claim 1 requires that the electrodes do not melt, either through the choice of electrode material or active cooling, and the instant specification defines “react with” as any physical or chemical transformation of the electrodes and/or the molten mixture (Instant Specification, page 7 lines 9-10). Correction is required.
Claim 4 recites the limitation “a material selected form the group” in line 2. It is unclear how an electrode is to be constructed from a material then itself form a group consisting of molybdenum, TiB2, copper or copper alloy with active cooling, or tungsten and palladium with an inert coating. The Examiner notes it appears the term “form” should read “from”, as is recited when describing groups of electrode materials such as at page 8, lines 3-8 and 13-17 of the instant specification. Claim 5 is rejected due to its dependence on claim 4. Correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 10, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn et al (WO 2012122035 A2, original document), hereinafter Penn, in view of Wittle et al (US 5673285 A), hereinafter Wittle, and evidentiary references Electrical Resistivity and Thermal Conductivity of Pure Aluminum and Aluminum Alloys up to and above the Melting Temperature, hereinafter Electrical Resistivity, and Nanocarbon-Inorganic Hybrids - Next Generation Composites for Sustainable Energy Applications, hereinafter Nanocarbon-Inorganic Hybrids.
Regarding claim 1, Penn teaches aluminum-carbon compositions (Title), by melting and mixing the carbon into the molten aluminum (heating a stirring molten mixture of a metal and carbon; [0011]), maintaining the temperature during the procedure at a temperature above the melting point of the resulting aluminum-carbon material (at a temperature sufficient to maintain the mixture in the molten state; [0011]). Penn further teaches current is applied while mixing the carbon into the molten aluminum (passing an electric current through the stirring molten mixture; [0012]), where the positive and negative electrodes can be placed generally within about 0.25 to 7 inches of one another (via at least two spaced electrodes, [0013]). Penn further teaches in Example Al-1 that a reaction vessel was charged with aluminum converted to its molten state, where an electrode affixed to a DC source was positioned in the reaction vessel (where the electrodes are immersed or at least partially immersed in the molten mixture; [0033]). Penn further teaches in Example Al-1 that two plates of aluminum-carbon material were poured after application of the direct current (recovering the resulting covetic material from the reactor; [0034]), and that the electrode is affixed to a DC source (wherein the electrodes are in circuit with an electrical power source that supplies the electric current, [0034]). Penn further teaches the use of an electrode that will not melt in the metal, such as a carbon electrode (wherein the electrodes are constructed from a material that does not melt at the temperature at which the molten mixture is heated; [0013]). Penn further teaches the disclosed aluminum-carbon material is a nanocomposite material (a covetic nanocarbon-infused metal material; [0018]). Penn is silent to where each electrode has an electrical conductivity that is at least about 50 percent of an electrical conductivity of the molten mixture at the temperature of the molten mixture and does not teach wherein the electrodes comprise a tubular electrode surrounding a longitudinally oriented cylindrical central electrode.
Wittle teaches Concentric electrode DC arc systems and their use in processing waste materials (Title), where an electrode furnace with concentric electrodes is provided (at least two spaced electrodes comprise a tubular electrode surrounding a longitudinally oriented cylindrical central electrode; Col. 3 lines 10-13, Fig. 1A “22, 24”) which is used to melt waste materials containing metals (Col. 4 lines 9-12). Wittle further teaches the electrode assembly is submerged under the surface of the material (Col. 5 lines 48-51), and the electrodes may be made of graphite (Col. 3 lines 17-19). Wittle further teaches the separation between electrodes 22 and 24 is uniformly wide (Col. 8 lines 5-7) and is small relative to the depth of material in order to operate the furnace as a non-transferred arc where current flows through the material (Col. 6 lines 19-24), and the arc is provided with constant current (Col. 13 lines 5-9). The Examiner notes that as Wittle teaches supplying of a constant current, and that the furnace is constructed to be radially symmetrical, one of ordinary skill would recognize that the current density supplied throughout the furnace would be uniform. The Examiner further notes that as current density decreases as electrodes are spaced further apart in a concentric arrangement (as the total current is constant, while the surface area acted upon by the current increases moving from the central to outer electrode), the relatively small gap between electrodes would make the current density more uniform, limiting the area the current spreads. The Examiner further notes that as Wittle operates in a non-transferred arc where current flows through the material, rather than through its surface, one of ordinary skill would further recognize the current density in Wittle to be uniform.
Electrical Resistivity teaches in Table I on page 1441 that the electrical resistance of pure aluminum at 700 °C to be 24.87 µΩ•cm, or in other terms an electrical conductivity of 4149.5 S/m. Table I also teaches a liquidus temperature of 666 °C, indicating the aluminum at 700 °C to be molten. Nanocarbon-Inorganic Hybrids teaches in Table 8.1 on page 228 that the electrical conductivity of in-plane graphite is 1x107 - 13x107 S/m. 
As the conductivity of graphite is at least 240,892% greater than that of molten aluminum, Wittle reads on where each electrode has an electrical conductivity that is at least about 50 percent of an electrical conductivity of the molten mixture at the temperature of the molten mixture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the concentric electrode arrangement of Wittle in the process of Penn in order to melt the material with a uniform current density, predictably improving the uniformity of the produced material. Doing so would have been further obvious as Penn is silent to a specific electrode arrangement as one of ordinary skill would look to the art to find a suitable arrangement to perform the process of Penn, and as Wittle and Penn both include melting of a metal containing material, and use carbon electrodes submerged in molten material. It would have been further obvious to use graphite as the electrode material as taught by Wittle, as a graphite electrode is a type of carbon electrode, and as taught by Electrical Resistivity has a very high conductivity, which would predictably improve energy efficiency during the melting.
	Regarding claim 2, Penn teaches the use of an electrode that will not melt in the metal ((i) constructed from a material that does [not] melt; [0013]).
Regarding claim 3, Penn teaches compositions that include aluminum and carbon that are formed into a single phase material (wherein the metal of the molten mixture comprises at least one metal selected from the group consisting of e.g., Cu, Al, Ag, Au, Fe, Ni, Pt, Sn, Pb, Zn, and Si; [0002]).
Regarding claim 10, Penn teaches suitable carbonaceous material is preferably a generally or substantially pure carbon powder (wherein the carbon is a particulate carbon material; [0021]).
Regarding claims 15 and 16, Penn teaches a reaction vessel was charged with 5.5 pounds (2.5 Kg) of 356 Aluminum [0031] and 50 grams of powdered activated carbon [0032]. The mixture therefore comprises 1.96 wt.% carbon.
Regarding claim 19, Wittle teaches a concentric arrangement of electrodes (Col. 3 lines 10-13, Fig. 2A “22, 24”), where the separation between electrodes 22 and 24 is uniformly wide (Col. 8 lines 5-7) and is small relative to the depth of material in order to operate the furnace as a non-transferred arc where current flows through the material (Col. 6 lines 19-24), and the arc is provided with constant current (Col. 13 lines 5-9). The Examiner notes that as Wittle teaches supplying of a constant current, and that the furnace is constructed to be radially symmetrical, one of ordinary skill would recognize that the current density supplied throughout the furnace would be uniform. The Examiner further notes that as current density decreases as electrodes are spaced further apart in a concentric arrangement (as the total current is constant, while the surface area acted upon by the current increases moving from the central to outer electrode), the relatively small gap between electrodes would make the current density more uniform, limiting the area the current spreads. The Examiner further notes that as Wittle operates in a non-transferred arc where current flows through the material, rather than through its surface, one of ordinary skill would further recognize the current density in Wittle to be uniform.
Regarding claim 20, Wittle teaches the use of a graphite electrode (Col. 3 lines 17-19), but is silent to wherein the conductivity of each electrode is greater than or equal to the conductivity of the molten mixture.
Electrical Resistivity teaches in Table I on page 1441 that the electrical resistance of pure aluminum at 700 °C to be 24.87 µΩ•cm, or in other terms an electrical conductivity of 4149.5 S/m. Table I also teaches a liquidus temperature of 666 °C, indicating the aluminum at 700 °C to be molten. Nanocarbon-Inorganic Hybrids teaches in Table 8.1 on page 228 that the electrical conductivity of in-plane graphite is 1x107 - 13x107 S/m. 
As the conductivity of graphite is 240,992% greater than that of molten aluminum, Wittle reads on wherein the conductivity of each electrode is greater than or equal to the conductivity of the molten mixture.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn, in view of Wittle, and evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1 above, and further in view of Braydich et al (US 20170298476 A1), hereinafter Braydich and Wang (CN 1038873 A, machine translation), and evidentiary reference Melting Point of Common Metals, Alloys, & Other Materials, hereinafter Melting Point.
Regarding claim 4, modified Penn teaches carbon added to the process may be functionalized with copper [0021], but does not teach the use of copper as the metal of the molten mixture. Modified Penn further teaches that carbon (Penn, [0013]) or graphite (Wittle, Col. 3 lines 17-19) may be used as electrode materials, but is silent to other electrode materials that may be used in their inventions.	
Braydich teaches a multi - phase covetic and methods of synthesis thereof (Title), where in the contemplated synthesis methods the metal can be copper (wherein the metal of the molten mixture comprises copper; [0025]). Braydich further teaches an exemplary multi - phase covetic can have electrical conductivity that is about 50% higher than the electrical conductivity of the base metal included in the multi - phase covetic [0008].
Wang teaches a submerged arc DC furnace [0001, 0007], where the electrodes are conductive copper tubes (wherein the electrodes are constructed from copper or a copper alloy; [0012-0013]) which perform the dual functions of conducting electricity and cooling water at the same time (wherein the electrodes are actively cooled; [0013]). Nanocarbon-Inorganic Hybrids teaches the electrical conductivity of copper to be 59 x 106 S/m, and Electrical Resistivity teaches the electrical conductivity of molten aluminum to be 4149.5 S/m, a copper conductivity 1,421,858 % greater than that of molten aluminum, still reading upon the electrodes having an electrical conductivity at least about 50 percent of the electrical conductivity of the molten mixture at the temperature of the molten mixture in claim 1. Melting Point teaches the melting point of copper to be 1084.62 °C (pg. 2), showing the copper electrodes of Wang to also read upon herein the electrodes are constructed from a material that does not melt at the temperature at which the molten mixture is heated in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Penn to include the use of copper as the molten metal as taught by Braydich to improve the electrical conductivity of the product covetic material. Doing so would have been further obvious as Penn teaches that copper functionalized carbon may be used to improve material properties of the end product material. It would have been further obvious to have used the used a copper tube electrode as taught by Wang in the process of modified Penn in order to use an even more conductive electrode material, further improving the efficiency of the furnace, and to use water to cool the electrode during operation, with the predictable benefit of controlling the temperature of the electrode, ensuring the electrode does not reach temperatures where excess wear or degradation/melting of the electrode occur. Doing so would have been further obvious as modified Penn and Wang are both drawn to types of DC submerged arc furnace.
Regarding claim 5, the Examiner notes that while modified Penn does not teach the use of an inert barrier on an electrode material, as claim 5 only further limits the tungsten or palladium electrodes of parent claim 4, and claim 4 lists in the alternative the options of an electrode constructed from a copper or copper alloy with active cooling of the electrodes and a tungsten or palladium electrode coated with substance providing an inert barrier, modified Penn as applied to claim 4 teaching a cooled copper electrode is considered to read upon claim 5 in its entirety.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn, in view of Wittle, and evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1 above, and further in view of Braydich.
Regarding claim 11, modified Penn does not teach wherein the carbon comprises graphite.
Braydich teaches a carbon used to produce multi-phase covetic can be selected from a plurality of carbon sources, for example graphite [0025]. Braydich further teaches nanocarbons are typically formed externally from the liquid metal and incorporation of the nanocarbons in the metal matrix is then attempted, however for most metals having relevant industrial use, such as transition metals, the high temperatures needed to melt the metal to create the liquid metal leads to the unwanted decomposition of the pre-made nanocarbons [0006]. Braydich further teaches means for creating multi-phase covetics by creating highly ordered nanocarbon domains in-situ [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used graphite as taught by Braydich as the carbon of Penn in order to create nanocarbons in-situ to prevent decomposition of a pre-made nanocarbon as taught by Braydich.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn, in view of Wittle, and evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1 above, and further in view of Huang et al (CN 108504886 A, machine translation, original document), hereinafter Huang. 
Regarding claim 12, modified Penn does not teach the partial pressure of oxygen during the process. 
Huang teaches a TiC-C nickel-based alloy self-lubricating composite material preparation method (Title), where a preform comprising Ti powder and carbon (page 4 paragraph 4), are combined with a master alloy in a crucible (page 4 paragraph 5), which is placed in a furnace and heated where the atmosphere may be vacuum of 20-40 Pa (page 4 paragraph 6). Huang further teaches in Example 1 the furnace pressure is set to 10--1 Pa (7.5•10-4 Torr) (page 5, paragraph 10). As the partial pressure of a gas must be less than or equal to the total pressure of a volume of gas, Huang reads on wherein the process is conducted under an inert atmosphere having a partial pressure of oxygen of not more than about 0.1 Torr.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Penn to include the use of an inert atmosphere having a partial pressure of oxygen of not more than about 0.1 Torr of Huang to effectively inhibit the oxidation of the composite material as taught by Huang.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn, in view of Wittle, and evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1 above, and further in view of Huang and Engineering ToolBox, Air - Composition and Molecular Weight, hereinafter Engineering ToolBox. 
Regarding claim 13, modified Penn does not teach the partial pressure of oxygen during the process.
Huang teaches a TiC-C nickel-based alloy self-lubricating composite material preparation method (Title), where a preform comprising Ti powder and carbon (page 4 paragraph 4), are combined with a master alloy in a crucible (page 4 paragraph 5), which is placed in a furnace and heated where the atmosphere may be vacuum of 20-40 Pa (page 4 paragraph 6), equivalent to 0.150-0.300 Torr. The Examiner notes that while Huang does not positively identify what gases are present when the furnace is placed under vacuum, it would be inferred by one of ordinary skill that the gas is air. Engineering Toolbox teaches air comprises 20.946% oxygen by volume, and as partial pressure is determined by volume, the partial pressure of oxygen at these pressures would be from 0.0314 Torr to 0.0628 Torr, reading on wherein the process is conducted under an inert atmosphere having a partial pressure of oxygen in a range of about 0.001 Torr to about 0.1 Torr. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Penn to include the use of an atmosphere with partial pressures of oxygen from 0.0314 Torr to 0.0628 Torr to effectively inhibit the oxidation of the composite material as taught by Huang.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn in view of Wittle and evidentiary references Electrical Resistivity and Nanocarbon-Inorganic Hybrids as applied to claim 1, further in view of evidentiary reference ASM Handbook, Volume 02 - Properties and Selection: Nonferrous Alloys and Special-Purpose Materials - 5.1.2 Selection of Casting Alloys, hereinafter ASM Handbook.
Regarding claim 14, Penn teaches a reaction vessel was charged with 5.5 pounds (2.5 Kg) of 356 aluminum. The aluminum was heated to a temperature of 1600°F (871.11 °C), which converted the aluminum to its molten state [0031].
ASM Handbook teaches the melting point of 356 aluminum to be from 560-610 °C. As the heating temperature of the aluminum is more than 160 °C above the upper limit of the melting point range of 356 aluminum, Penn reads on wherein the molten mixture is heated at a temperature of at least about 50 °C above the melting point of the metal of the molten mixture.

Response to Arguments
In response to applicant’s argument that Penn in view of evidentiary references Brandt, Electrical Resistivity, and Nanocarbon-Inorganic Hybrids does not teach or suggest the electrode arrangement required by the claim, the Examiner agrees. Therefore, the rejection under 35 U.S.C. 102 (a)(1)/(a)(2) of claim(s) 1-3, 10, 15-16, and 20 as anticipated by Penn in view of evidentiary references Brandt, Electrical Resistivity, and Nanocarbon-Inorganic Hybrids are withdrawn in view of the amendment to claim 1. Further, claim(s) 4-5 rejected as unpatentable under 35 U.S.C. 103 further in view of Braydich and Kler, dependent claim(s) 11 rejected as unpatentable further in view of Braydich, dependent claim(s) 12 rejected as unpatentable further in view further in view of Huang, dependent claim(s) 13 rejected as unpatentable further in view further in view of Huang and evidentiary reference Engineering Toolbox, and dependent claim(s) 18-19 rejected as unpatentable further in view further in view of Hill, are withdrawn due to their dependence on amended claim 1. The Examiner notes that these claims are now rejected under a new ground of rejection as necessitated by amendment, and applicant’s arguments are now moot with regard to Penn in view of Brandt, Electrical Resistivity, Nanocarbon-Inorganic Hybrids, Braydich, Kler, Huang, Engineering Toolbox, Berger, and/or Hill as applied in the previous office action.

	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733        


/VANESSA T. LUK/Primary Examiner, Art Unit 1733